DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the a patient” in line 2 needs to be changed to “a patient”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the comma “,” after the term “regimen” in line 9 needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-13 and 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radcliffe et al. (US 2019/0111299 A1).
Regarding claim 1, Radcliffe discloses a method comprising: while a patient uses a treatment apparatus (i.e. 200 in Figs. 1-2, 100 in Figs. 18-24), controlling, based on a treatment plan for the patient, the treatment apparatus (Fig. 14, ¶ [0006], ¶ [0068], ¶ [0079], ¶ [0089], claims 15-16); receiving, by a processing device (i.e. computer/controller), data from an electronic device (i.e. sensors), wherein the data comprises one of a position/angle of a body part of the patient or a force exerted by the body part (abstract, ¶ [0075], ¶ [0079]-[0080], ¶ [0082], ¶ [0089]); storing, via the processing device, the data for the patient in a computer-readable medium (¶ [0083], ¶ [0093]); causing, via a processing device, presentation of a user interface on a patient interface, wherein the user interface comprises an adjustment confirmation control, and the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the one of the position of the body part or the force exerted by the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session).  
Regarding claim 2, Radcliffe discloses wherein the processing device is separate from the treatment apparatus, and the method further comprises using the processing device separate from the treatment apparatus to perform the controlling of the treatment apparatus (abstract, ¶ [0006], ¶ [0013]).  
Regarding claim 3, Radcliffe discloses wherein the treatment plan is a physical rehabilitation regimen for improving strength or range of motion of the body part (¶ [0005]-[0006], ¶ [0014], ¶ [0081]-[0082]).  
Regarding claim 5, Radcliffe discloses wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the position of the body part (Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).  
Regarding claim 6, Radcliffe discloses wherein the body part is a joint, and the position of the body part comprises an angle of the joint (Figs. 6-9 and 25-26, ¶ [0060], ¶ [0094]).  
Regarding claim 7, Radcliffe discloses the method further comprising causing, via the processing device, presentation of a user interface on a clinician interface, wherein the user interface comprises information regarding the one of the position of the body part or the force exerted by the body part (Figs. 10 and 17, ¶ [0060], ¶ [0062]-[0064]).  
Regarding claim 8, Radcliffe discloses a computer-implemented system for physical rehabilitation (¶ [0093]), comprising: a clinician interface comprising a patient profile display, wherein the patient profile display is configured to present data regarding performance, by a patient, of a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (Figs. 10-11C and 17, ¶ [0060], ¶ [0062]-[0065]); a sensor configured to measure one of a position of the body part or a force exerted by the body part (¶ [0075], ¶ [0079]-[0080], ¶ [0082], ¶ [0089]); 3591346-1910a patient interface including an output device and an input device configured to communicate information respectively to and from the patient regarding the performance of the regimen (Figs. 4-9 and 25-26, ¶ [0078], ¶ [0093]); the patient interface configured to present instructions and status information regarding the performance of the regimen (Figs. 7-9 and 25-26); and the patient interface configured to present an adjustment confirmation control, wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with the one of the position of the body part or the force exerted by the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session).  
Regarding claim 9, Radcliffe discloses wherein the regimen is a physical rehabilitation regimen for improving strength or range of motion of the body part (¶ [0005]-[0006], ¶ [0014], ¶ [0081]-[0082]).   
Regarding claim 11, Radcliffe discloses wherein the adjustment confirmation control is configured to solicit the response associated with the patient's comfort level with the position of the body part (Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).    
Regarding claim 12, Radcliffe discloses wherein the body part is a joint, and the position of the body part comprises an angle of the joint (Figs. 6-9 and 25-26, ¶ [0060], ¶ [0094]).    
Regarding claim 13, Radcliffe discloses wherein the clinician interface is configured to present information regarding the one of the position of the body part or the force exerted by the body part (Figs. 10 and 17, ¶ [0060], ¶ [0062]-[0064]).    
Regarding claim 17, Radcliffe discloses wherein the patient interface presents the adjustment confirmation control during or after the regimen (Figs. 6-9 and 25-26, ¶ [0058], ¶ [0062], ¶ [0094]).  
Regarding claim 18, Radcliffe discloses the computer-implemented system further comprising, for performing the regimen, a treatment apparatus (i.e. 100, 200) configured to be manipulated by the patient (¶ [0080]-[0082], patient/user applying force to the treatment apparatus for different exercises, is considered manipulation of the treatment apparatus. ¶ [0078], manual control of various components of the treatment apparatus by the patient can also be considered manipulation of the treatment apparatus by the patient).  
Regarding claim 19, Radcliffe discloses wherein the treatment apparatus comprises an actuator configured to adjust the position of the body part (abstract, ¶ [0016]-[0017], ¶ [0072], ¶ [0085], ¶ [0089]).  
Regarding claim 20, Radcliffe discloses wherein the sensor is an internal sensor within the treatment apparatus (i.e. 400, 402, Figs. 1-2, ¶ [0079]).  
Regarding claim 21, Radcliffe discloses a system for remote treatment, comprising: a clinician interface configured to present controls for modifying a treatment plan comprising a regimen for treatment of a body part of a patient, with the body part comprising at least one of a joint, a bone, or a muscle group (Figs. 14 and 17, ¶ [0068], ¶ [0071], ¶ [0089]); a treatment apparatus (i.e. 200 in Figs. 1-2, 100 in Figs. 18-24) for performing the regimen upon the body part, the treatment apparatus configured to be manipulated by the patient (¶ [0078], ¶ [0080]-[0082], patient/user applying force to the treatment apparatus for different exercises, is considered manipulation of the treatment apparatus. Furthermore, manual control of various components of the treatment apparatus by the patient can also be considered manipulation of the treatment apparatus by the patient); a patient interface including an output device and an input device for communicating information respectively to and from the patient regarding the performance of the regimen (Figs. 4-9 and 25-26, ¶ [0078], ¶ [0093]); wherein the patient interface and the treatment apparatus are each configured to enable operation from a patient location geographically separate from a location of the clinician interface (¶ [0014], ¶ [0089], ¶ [0094], remotely via a remote server); and the patient interface configured to present an adjustment confirmation control, wherein the adjustment confirmation control is configured to solicit a response regarding the patient's comfort level with one of a position of the body part or a force exerted by the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session).    
Regarding claim 22, Radcliffe discloses wherein the treatment plan comprises a target setting for the one of the position of the body part or the force exerted by the body part (Figs. 7-8, ¶ [0059], ¶ [0061], goal/target zone shown in yellow).  
Regarding claim 23, Radcliffe discloses wherein the regimen is a physical rehabilitation regimen for improving strength or range of motion of the body part (¶ [0005]-[0006], ¶ [0014], ¶ [0081]-[0082]).    
Regarding claim 24, Radcliffe discloses wherein the adjustment confirmation control is configured to solicit the response regarding the patient's comfort level with the position of the body part (Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).    
Regarding claim 25, Radcliffe discloses wherein the body part is a joint, and the position of the body part comprises an angle of the joint (Figs. 6-9 and 25-26, ¶ [0058], ¶ [0060], ¶ [0094]).    
Regarding claim 26, Radcliffe discloses a patient user interface generated by a computer and comprising: a session period action screen configured to present real-time status of a measurement regarding a patient's use of a treatment apparatus for performing a regimen for a body part, the body part comprising at least one of a joint, a bone, or a muscle group (¶ [0015]); an adjustment confirmation control configured to solicit a response regarding the patient's comfort level with one of a position of the body part or a force exerted by the body part (Figs. 6-9 and 25, ¶ [0058], ¶ [0060], ¶ [0094], pain scale serves as an adjustment confirmation control, for instance when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the patient’s/user’s comfort level with a position/angle and the system will revise the exercise such that the patient/user will not reach that angle again during the exercise session); and wherein the measurement regarding the patient's use of the treatment apparatus includes the one of the position of the body part or the force exerted by the body part (¶ [0075], ¶ [0079]-[0080], ¶ [0082], ¶ [0089]). 

Allowable Subject Matter
Claims 4, 10, 14-6, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As mentioned above, Radcliff’s pain scale serves as an adjustment confirmation control. According to ¶ [0060] of Radcliff, when the pain score entered by the patient is at or above a predetermined/agreed upon pain threshold (hence low comfort level), such pain score may represent the user’s comfort level with a position/angle and the system will revise the exercise such that the user will not reach that angle again during the exercise session. As such, the pain scale solicits a response regarding the patient’s comfort level with the position/angle of the body part. Although, Radcliff teaches sensing the force exerted by the patient/user, with respect to claims 4 and 10, Radcliff is silent about wherein the adjustment confirmation control/pain scale is configured to solicit the response regarding the patient’s comfort level with the force exerted by the body part.
With respect to claims 14-16 and 27-28, although depending on the patient’s/user’s entered pain score in Radcliff, adjustments to the exercise may be made, Radcliff is silent about wherein the adjustment confirmation control/pain scale provide an ICON configured to increase the one of the position of the body part or the force exerted by the body part during the regimen, a DCON configured to decrease the one of the position of the body part or the force exerted by the body part during the regimen, a SCON configured to maintain the one of the position of the body part or the force exerted by the body part during the regimen. Please note that ¶ [0063] of the specification specifies that: “The phrase "ICON" refers to 'increase control', the phrase "DCON" refers to 'decrease control', and the phrase "SCON" refers to 'stay control', unless explicitly stated 91346-1910otherwise, are intended to be understood as noun phrases meaning controls that serve the functions of increasing, decreasing, or maintaining corresponding values”. As such, claims 4, 10, 14-16 and 27-28, in combination with the limitations of the claims they each depend on, include allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for a list of pertinent prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/             Examiner, Art Unit 3784